Citation Nr: 1539201	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  14-08 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for depression, not otherwise specified (NOS).

2.  Entitlement to service connection for an eye disability, to include keratoconjunctivitis sicca (dry eye syndrome).


REPRESENTATION

Appellant represented by:	South Dakota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2007 to July 2008, and from April 2009 to April 2010.  Subsequently, the Veteran served in the Army National Guard, to include service in Southeast Asia during the Persian Gulf War.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2013 rating decision in which the RO granted service connection for depression NOS, and assigned an initial 30 percent disability rating from December 27, 2012 ( the date of  claim); but  denied service connection for keratoconjunctivitis sicca (dry eye syndrome) and for gastroesophageal reflux disease (GERD) and irritable bowel syndrome (IBS) (collectively, gastrointestinal disability).

In September 2013, the Veteran filed a notice of disagreement (NOD) with the July 2013 decision.  In February 2014, the RO issued a rating decision in which service connection for gastrointestinal disability was awarded with an initial rating of 10 percent, effective December 27, 2012.  At the same time, the RO issued a statement of the case (SOC), which continued the 30 percent rating for depression NOS and the denial of the claim for dry eye syndrome.  In March 2014, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).

In April 2014, the Veteran's representative submitted a statement indicating that the Veteran wished to dispute the initial rating of 10 percent assigned for gastrointestinal disorder by the RO in the February 2014 rating decision.  However, later that same month and prior to certification of the appeal to the Board, the Veteran's representative clarified that the Veteran was content with the rating assigned for this disability.  As regards characterization of the matters that are on appeal, because the Veteran disagreed with the initial rating assigned following the award of service connection for depression NOS, the Board has characterized this matter consistent with Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability). 

Moreover, as regards the Veteran's claimed eye condition, the Board acknowledges that he expressly claimed service connection for dry eye syndrome.  However, the Veteran has also alleged that his eye condition may have been caused by his exposure to sand while deployed overseas, and there is competent medical evidence of record reflecting other, possible related eye diagnoses or conditions, including a significant allergy to dust.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a disability claim includes any disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Under these circumstances, the Board has recharacterized this matter more broadly, as reflected on the  title page.  See 38 C.F.R. § 19.35 (2014) (certification is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of an issue).

This  appeal has been processed utilizing the  paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  A review of Virtual VA reveals VA treatment records dated from December 2011 to June 2013, considered in the February 2014 SOC.  A review of the VBMS file reveals two February 2014 Statements of the Veteran's Representative, one of which contains statements by the Veteran concerning his psychiatric and alleged eye conditions, which were not considered by the agency of original jurisdiction (AOJ) in the February 2014 SOC.  The Veteran has not waived AOJ consideration of this new evidence. See 38 C.F.R. § 20.1304(c) (2014).  However, as the Veteran's statements concerning his psychiatric disorder are duplicative of statements made previously by him, no prejudice results from the Board's consideration of them in adjudicating the higher  rating claim.  Moreover, as the service connection claim for  eye disability  is being remanded, the AOJ will have an opportunity to review all the newly associated documents such that no prejudice results to him in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.  

The Board's decision on the claim for a higher initial rating for depression NOS is set forth below.  The service connection claim for an eye condition is addressed in the remand following the order; this matter is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished. 

2.  Since the December 27, 2012 effective date of the award of service connection, the Veteran's psychiatric symptoms have included depressed mood, mood swings, sleep impairment, social withdrawal, decreased motivation, anger, and irritability; collectively, collectively, these symptoms of the type, extent,  frequency or  severity (as appropriate) that are indicative of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform  tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal).

3.  The applicable schedular criteria are adequate to evaluate the disability under consideration at all pertinent points, and no claim for a total disability rating based on individual unemployability (TDIU) due to the service-connected psychiatric disability has been raised. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for depression, NOS, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9434 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)), includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2014). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23 .353-23.356 (April 30, 2008). Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112. See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, in a January 2013 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA, as well as general information pertaining to VA's assignment of disability ratings and effective dates, and the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  As this is an appeal arising from an award of service connection, the notice that was provided before service connection was granted was legally sufficient and the VCAA's notice requirements have been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The July 2013 RO rating decision reflects the initial adjudication of the claim after issuance of this letter.

Furthermore, although no additional notice for the downstream initial rating issue was required under 38 U.S.C.A. § 5103A (see VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004)), in this case, after the award of service connection and the Veteran's disagreement with the initial rating assigned., the February SOC set forth the criteria for higher ratings and rating considerations relevant to depression NOS (the timing and form of which suffices, in part, for Dingess/Hartman), and included the provisions of 38 C.F.R. § 3.321, governing extra-schedular consideration.  Thereafter, the Veteran was afforded appropriate opportunity to respond to the additional notice provided.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file includes VA treatment records and a report of a VA examination.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, his representative, and others known to the Veteran, on his behalf.  The Board finds that no additional AOJ action to further develop the record in connection with this matter, prior to appellate consideration, is required. 

The Veteran underwent VA examinations in July 2013 in connection with his claim.  This VA examination report includes an interview with the Veteran, reviews of the record, and adequate description of the Veteran's psychiatric symptoms, to include pertinent clinical findings.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination in connection with the issue herein decided has been met.  The medical evidence of record is sufficient for evaluation of the disability under consideration.

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal. Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson,, 20 Vet. App.537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule of Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two evaluations shall be applied, a higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where, as here the question for consideration is entitlement to a higher initial rating assigned following the award  of service connection, evaluation of the medical evidence since the effective date of that award and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The RO assigned the initial 30 percent rating for the Veteran's depression NOS under Diagnostic Code 9434.  However, psychiatric disabilities other than eating disorders are actually rated pursuant to the criteria of a General Rating Formula.  See 38 C.F.R. § 4.130. 

Under the General Rating Formula, a 30 percent rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairments of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted for  occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

As the United States Court of Appeals for the Federal Circuit has explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation . . . requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130 , Diagnostic Code 9411. 

When evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination." 38 C.F.R. § 4.126(a). 

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  [Parenthetically, the Board notes that the revised DSM-5 does not use the multi-axial system and, thus, there is no Axis V and the GAF has been eliminated.  DSM-5 applies to claims certified to the Board after August 4, 2014.  See Fed. Reg. 45,093 (Aug. 4, 2014)].

Considering the pertinent evidence of record in light of the above-cited provisions, the Board finds that a rating in excess of 30 percent is not warranted for the Veteran's depression NOS at any point since the December 27, 2012 effective date of the award of service connection.

Pertinent evidence includes contemporaneous VA treatment records, a VA examination report, and statements by the Veteran and others known to him. 

In January 2012, the Veteran was seen for VA psychiatric treatment.  He reported that he had been doing all right but had some trouble getting to sleep further disclosing that he has had a few, infrequent cold sweats.  Otherwise, the Veteran denied nightmares, flashbacks, and intrusive memories, indicating that his energy level is good, he "bounces off the wall," his concentration is good.  Nevertheless, the Veteran stated that "he tends to be up and down from day to day." He denied suicidal or homicidal ideation but admitted that he had suicidal thoughts several months ago but denied any attempts.  He also disclosed that he as "questionable" panic attacks that started about a year and a half ago with heart pains and rapid heart rate.  Additionally, the Veteran revealed that he is currently employed and attends college where he is majoring in energy technology.  He lives with his mother, drinks two mixed drinks every other week, and denies using other recreational drugs. 

Mental status examination revealed that the Veteran was neatly dressed and groomed, alert, pleasant, cooperative; spoke normally; was coherent and logical; had a constricted affect but a mood that was "all right"; denied suicidal or homicidal ideation and psychotic symptoms; was grossly oriented to person, place and time; and had intact insight and judgment.  A GAF score of 70 was assigned.

An August 2012 VA treatment record for follow up notes that the Veteran's mood was stable, that his consumption of alcohol was rare, and that his job and relationship were good.  He was further noted as being alert and euthymic.

In a December 2012 statement, the Veteran indicated that he was being treated for depression with medication and that he continues to have good and bad days, which makes it difficult for him to be around people and find an interest in things.

In a January 2013 statement, the Veteran's mother reported that the Veteran has lived with her since he returned from service in 2010.  Since then, she stated that he has noticed many changes in the Veteran: he is much more withdrawn from his family and friends, keeps to himself a lot, does not participate in conversations without being forced, appears much more distant, gets easily irritated, and does not want to address his health or other issues, including those related to employment, family, and friends.  She also noted the Veteran's sleep problems, which include restlessness, insomnia, and irregular sleep patterns.

Another individual known to the Veteran also submitted a statement in January 2013, wherein he noted that the Veteran used to be outgoing and focus less on the negative.  This individual also stated that the Veteran has not been quite himself and that the Veteran has at times preferred to stay in his house and play videogames rather than spending time with friends.

A March 2013 VA treatment record indicates that the Veteran was alert, oriented and cooperative, with mood and affect euthymic and full, and without ticks or tremors.  His sleep, appetite and energy were good, and he denied suicidal, homicidal, or self-injurious ideation, although he was noted as having mood issues with dysphoria.

An April 2013 VA treatment record notes that the Veteran was compliant with his medication, experienced little mood improvement with increase of medication, and reported mild akathesia.  Mental status examination showed that he was alert, neutral, without tics or tremors, with fair sleep and energy but good appetite, and without suicidal or homicidal ideation.

A May 2013 VA treatment record indicates that the Veteran no longer experienced akathisia and that his sleep had improved but that he still had some mood lability including tearfulness in appropriate situations.  The Veteran denied using alcohol or substances and indicated that school and work were going well.  Mental status examination showed that he was alert and oriented, cooperative, with mood and affect euthymic and full, with improved sleep, and with good appetite and energy.  The Veteran also denied suicidal, homicidal, or self-injurious ideation.

In July 2013, the Veteran underwent VA psychiatric examination.  He then reported current symptoms of mood swings between depression and feeling nothing or "ok, everything is fine."  He explained that his symptoms come every two to three days, lasting for a few hours up to 24 hours.  He disclosed that he becomes moderately depressed thinking about all the people he misses, "all the things [he] can't do, school and billing, a lot of things cross my mind."  He also reported irritability, hopelessness, oversleeping with difficulty waking up in the morning, and ruminative worry over the future.  The Veteran denied any problems with his appetite, suicidal or homicidal ideations, any significant symptoms of mania, and denied any academic or occupational impairment due to his mental health issues.  However, he reported social impact related to his irritability, isolating himself from others, and decreased motivation to engage in social activities.  

The examiner diagnosed the Veteran with depression, noting that his sleep disturbance is a common symptom of depression.  Additionally, the examiner further found that the Veteran suffered only occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.

In his September 2013 NOD, the Veteran stated that since service, he has experienced many problems with severe depression, including nightmares, anger, and insomnia.  He indicated that he does not deal well with people, has become a loner, cannot handle being around a lot of peop1e or in a crowd, has a hard time concentrating on things and staying on task.  He also reported that he has distanced himself from his friends and family and feels that he gets angry very easily.  

In a February 2014 statement, the Veteran reported that he has difficulty being around other people or socializing or being in large groups of people.  He indicated that he felt that his time in the military alienated him from other people because they do not understand the type of life I he has had.  He stated that he has difficulty conversing with people because he cannot relate to them.  Because he spent so much time overseas in service, he lost a lot of his close friends and feels that by joining the military he gave up part of his life that were very important.

The above-described evidence reflects that the Veteran's psychiatric symptoms have included depressed mood, mood swings, sleep impairment, social withdrawal, decreased motivation, anger, and irritability.  Impairment of social functioning has been indicated by the Veteran's tendency to keep to himself.  However, he has denied experiencing occupational limitations, and has generally been able to function satisfactorily with routine behavior, self-care, and normal conversation; as noted, he has specifically denied any issues with work or school.  Collectively, these symptoms are of the type, and extent, frequency or severity (as appropriate) that are indicative of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform tasks-the level of impairment warranting a 30 percent rating, at most. 

Likewise, the assigned GAF score 70 is consistent with no more than the assigned 30 percent rating.  Under DSM-IV, GAF scores from 61 to 70 indicate some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.

The Board further finds that at no pertinent point have the Veteran's depression NOS symptoms and resulting impairment met, or more nearly approximated, the level of impairment contemplated in the next higher, 50 percent rating.  As indicated, under the rating formula, such a rating is assigned for occupational and social impairment with reduced reliability and productivity.  However, the evidence has not revealed symptoms such as  flattened affect,   confirmed panic attacks more than once per week (the Veteran has only once claimed to have "questionable" panic attacks, which he did not allege occur more than once per week),  difficulty in understanding complex commands, impairment of short- and/or long-term memory,  impaired judgment, or  impaired abstract thinking-symptoms listed in the rating criteria as the type and extent, frequency or severity that are indicative of the level of impairment for which the 50 percent rating is assignable. 

The evidence reflects disturbances in mood, in the form of anger, irritability, and depressed mood, as well as motivation disturbances, as the Veteran reported loss of pleasure in activities.  However, although the Veteran's disturbance in mood is the only identified symptom listed among those appropriate for the 50 percent rating, the Board finds that the evidence of record shows such disturbance does not match the frequency, severity and duration justifying a 50 percent rating.  Additionally, while the Veteran reported a loss of interest "in things," he still maintained school and work were going well, and his mood has consistently been described as euthymic by treating clinicians.  Thus, the Board finds that any disturbance in motivation and mood does not rise to the level of impairment contemplated in the 50 percent rating. 

The Board acknowledges that the evidence of record supports a finding that the Veteran has had some problems in establishing and maintaining effective social relationships, due to some degree of social withdrawal.  However, the Veteran appears to have a sound relationship with his mother with whom he lives, has been employed consistently with no complaints of work or coworkers, and he has specifically denied academic or occupational impairment due to his mental health issues.  The Board acknowledges statements from the Veteran and others of social withdrawal but does not find that such manifestation to be such severity to warrant a 50 percent rating.

Therefore, the Board finds that the weight of the evidence supports a finding that the level of impairment resulting from the Veteran's psychiatric symptoms do not meet, or more nearly approximate, the level of impairment required for the 50 percent rating criteria.  This is especially true when considering the effect of the Veteran's symptoms on occupational and social functioning.  As noted above, the Veteran lives with his mother, and appears successful in his academic and occupational work, maintaining consistent employment throughout the course of this appeal.  Under these circumstances, the Board finds that the Veteran is not shown to have experienced symptoms of the type, extent, and frequency or severity, as appropriate, to result in reduced reliability and productivity in occupational and social functioning as required by the rating criteria for  50 percent rating. 

Because the Veteran's depression NOS symptoms have not resulted in reduced reliability and productivity in occupational and social functioning-the level of impairment contemplated in the higher, 50 percent disability rating-it logically follows that such symptoms are not of the type, extent, and frequency or severity toto warrant an even higher, 70 percent rating, (which requires more severe symptoms resulting in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and mood), or the maximum, 100 percent rating (which requires symptoms resulting in total occupational and social impairment). 

In reaching the above conclusions, the Board reiterates that the symptoms listed in the rating schedule under the criteria for the 50 percent rating, as well as higher 70 percent and 100 percent ratings, are essentially examples of the type and degree of symptoms indicative of the level of impairment required for each such rating, and that the Veteran need not demonstrate those exact symptoms to warrant a higher rating.  See Vazquez-Claudio and Mauerhan, supra.  However, as discussed above, the Board finds that the evidence of record simply does not show that the Veteran has manifested sufficient symptoms of the type, extent and frequency or severity, as appropriate, to result in a level of impairment that meets, or more nearly approximates, the level of impairment contemplated by the 50 percent or higher rating or any even higher rating under VA's rating schedule. 

In assessing the Veteran's depression, the Board has considered the Veteran's assertions regarding his symptoms, which he is certainly competent to provide, and the statements concerning the observable symptoms of the Veteran made by others known to him.  See, e.g. Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support higher ratings require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134 (1994).  As such, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of any higher rating pursuant to any applicable criteria at any point pertinent to this appeal. 

The above determinations are based on consideration of pertinent provisions of VA's rating schedule. Additionally, the Board finds at no point pertinent has the Veteran's depression been shown to be so exceptional or unusual to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1). 

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1) ; VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008). 

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra. 

In this case, however, the Board finds that schedular criteria are adequate to rate the Veteran's depression at all times pertinent to this appeal.  As discussed above, the Veteran's predominant subjective and objective psychiatric symptoms impact his overall social and occupational functioning.  A comparison between the Veteran's symptoms and the criteria of the rating schedule indicates that the rating criteria reasonably describe his level of impairment.  The psychiatric symptoms present in this case are either listed in the schedular criteria or are similar in kind to those listed, as discussed above.  Review of the record does not reveal that the Veteran suffers from any psychiatric symptoms associated with his depression that are not contemplated in the long list of examples included among the  schedular criteria.  Additionally, as noted, the rating schedule provides higher ratings based on evidence demonstrating symptoms indicative of more severe impairment. 

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, the Veteran's depression is appropriately rated as a single disability.  As the evaluation of multiple service-connected disabilities is not currently at issue, the holding of Johnson is inapposite here. 

As the threshold requirement for invoking the procedures of 38 C.F.R. § 3.321 are not met, referral for extra-schedular consideration is not required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

As a final point, the Board notes that the matter of the Veteran's entitlement to TDIU, if expressly raised by a Veteran or reasonably raised by the record, may be considered a component of a claim for higher rating.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009); 38 C.F.R. § 4.16 (2015).  Here, however, the Veteran continues to work, and there is no evidence or argument that the Veteran's service-connected depression  has actually or effectively rendered him unable to obtain or retain substantially gainful employment.  As such no TDIU claim has been raised as a component of the higher rating claim herein decided, and need not be addressed in conjunction with this claim.

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's depression, NOS, pursuant to Fenderson, and that the claim for a higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating for depression ,NOS, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial rating in excess of 30 percent for depression, NOS, is denied.


REMAND

The Board's review of the claims file reveals that further AOJ action on the claim remaining on appeal is warranted. 

In June 2013, the Veteran underwent VA examination to assess the nature and etiology of his claimed eye condition.  According to the examination report, the examiner noted that the Veteran was unsure why he was being examined and the Veteran reported that he cannot wear contacts due to bumps on the back of his eyelids and has no problems with his eyes unless he attempts to wear contacts.  Examination of the Veteran's eyes revealed, inter alia, moderate papillae in both eyes, conjunctivitis in both eyes (non-trachomatous conjunctivitis), and papillae in both eyes from contact lenses.  The examiner concluded, that (1) "contact lens intolerance probably from past giant papillary conjunctivitis which was caused by contact lens wear not related to tour of duty," and (2) "naturally occurring dry eyes that was not caused by or made worse by tour of duty."  The examiner further stated that the Veteran has no dry eye symptoms when not wearing contact lens but that his dry eye symptoms probably contribute to some of his poor contact lens tolerance.

The Board finds that the June 2013 VA examination is inadequate.   Review of the record shows that the Veteran has never alleged, nor does the other medical evidence of record appear to show, that the Veteran's eye symptoms are caused by his use of contact lenses or that he is symptom-free when not wearing contacts.  Moreover, the examiner failed to address the Veteran's contentions that exposure to sand while deployed in Kuwait caused his alleged eye condition, evidence showing the development of eye problems shortly after deployment, and private medical evidence of a significant allergy to dust and associated eye problems.  Specifically, the Veteran has alleged that he had no eye issues before his last deployment to Kuwait in 2010, has stated that he believes his eyes were damaged by the sand he was exposed to overseas, and has complained that his eyes burn and cannot tolerate contact lenses.  See January 2013 and September 2013 Statements.  The Veteran has also stated that he has painful small bumps in his eyes which developed two months after he returned from his deployment.  See February 2014 Statement.  In-service medical records show that the Veteran wore contact lenses, apparently without issue, in 2007 and 2008.  In an August 2010 Post-deployment Health Assessment, the Veteran indicated that he suffered from red, watery eyes which began to bother him about 6 weeks prior and that he was under a doctor's care for this condition at the time, who was uncertain of the nature and etiology of the Veteran's eye condition.  Subsequent private medical records reflect the Veteran's diagnosis of a "significant allergy to dust" which was deemed the main cause of his conjunctivitis, and such records note the Veteran's allergic conjunctivitis and resulting significant papillae.

Accordingly, the Board finds that further medical opinion -based on full review of the record (to include all lay assertions) and supported by complete, clearly-stated rationale-is needed to fairly resolve the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Hence, the AOJ should arrange for the June 2013 VA examiner or another appropriate physician to review pertinent evidence and provide an addendum opinion.  The AOJ should only arrange for the Veteran to undergo further examination if tone is deemed medically necessary is the judgment of the physician designated to provide the addendum opinion.

Prior to obtaining the requested opinion,  to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the record shows that VA treatment records dated up to February 2014 have been associated with the claims file.  VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Bell v Derwniski, 2 Vet. App. 611 (1992).  Accordingly, the AOJ should obtain the Veteran s VA medical records dated since February 2014.

The AOJ should also give the Veteran an opportunity to present information and/or evidence pertinent to the claim remaining on appeal,  explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (West 2014) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records-particularly, those related to any eye treatment received in 2010, as evidence shows that he received treatment then but such records are not contained in the claims file nor does it appear that any attempts have been made to acquire them.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and if needed authorization, following the current procedures prescribed in 38 C F R § 3 159 (2014).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 USCA §§ 5103 5103A (West 2014); 38 C F R § 3 159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.


Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran since February 2014.  Follow the procedures set forth in 38 C F R § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and if necessary authorization, to obtain any additional evidence pertinent to the pertinent to the claims on appeal.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private(non-VA) medical records, particularly any records of  treatment received in 2010.

Clearly explain to the Veteran that he has a full one year period to respond (although VA may decide the claim within the one year period).

3.  If the Veteran responds assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C F R § 3 159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe any further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file arrange for the medical provider who conducted the June 2013 VA examination to provide an addendum opinion.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the record, and arrange to obtain an opinion from an appropriate physician based on claims file review (if possible).  Only arrange for the Veteran to undergo another VA examination if one is deemed medically necessary in the judgment of the physician designated to provide the addendum opinion.

The contents of the entire, electronic claims file(on VBMS and Virtual VA),to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/ examination report should include discussion of the Veteran's documented history and lay assertions.

The examiner should clearly identify all eye disability(ies), to include dry eye syndrome and allergic conjunctivitis, present currently, or present at any point pertinent to the claim on appeal (even if currently asymptomatic or resolved) . 

Then, with respect to each such diagnosed disability, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in, or is otherwise medically-related to disease or injury during active duty service or active duty for training (ACDUTRA), or to injury while performing inactive duty for training (INACDUTRA).  

In rendering addressing the above, the examiner must consider and discuss all pertinent medical and lay evidence, to specifically include (a) in-service medical records noting the Veteran's eye-related complaints, (b) private medical evidence of the Veteran's allergy to dust and its manifested eye symptoms or condition, and (c) the Veteran's assertions as to in-service injury (exposure to sand while on deployment in Kuwait ) as well as with respect to the nature, onset and continuity of eye symptoms (which he is competent to assert). 
All examination findings (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished to the extent possible in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v West, 11 Vet. App. 268 (1998).

6.  After accomplishing all requested action, as well as any additional notification and/or development action deemed warranted by the VCAA, adjudicate the claim remaining on appeal in light of all pertinent evidence (to include all evidence added to the record since the last adjudication) and legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v West, 12 Vet. App. 369 (1999)

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


